PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/408,316
Filing Date: 16 Dec 2014
Appellant(s): Dakshanamurthy et al.



__________________
David D. Hsu
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 07/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/18/2021 from which the appeal is taken is being maintained by the Examiner.


(2) Response to Argument

With regard to Step 2A, Prong One, Appellant argues that while dependent claims, such as claims 6,13,14, etc., do address mathematical formulas, there is no language recited in the independent claims that make the claims directed to a mathematical concept rather than merely based on a mathematical concept..  In response, Examiner maintains that the specification indicates that the determination of the claimed parameters and their subsequent manipulation, is a matter of mathematical computation.  As for reference to In re Grams stating that “It is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula”, applicant points out that position of applicants in to In re Grams that the inclusion of a mathematical algorithm in a claim can render it nonstatutory if the claim in essence covers only the algorithm, but the claims will be statutory if they cover not only an algorithm involve an application of steps in the practical integration.  In response to  applicant’s position in In re Grams, there is no practical integration in the instant case as addressed in Prong Two of the Step 2A analysis.

With regard to Appellant’s argument that the steps are not drawn to mental steps as they are  “not merely laborious to perform in one’s mind but impossible to perform in one’s mind as s a human cannot always achieve the same results with generating over 


    PNG
    media_image2.png
    230
    1312
    media_image2.png
    Greyscale


 does not necessarily require use of a processor.  As for “generating over 8.5 million scores”, the claims are not drawn to specific embodiment requiring generating over 8.5 million scores.

With regard to Step 2A, Prong Two, Appellant argues that the claimed method allows for a faster and cheaper way to identify drugs for specific targets or diseases. In response, the claims are not drawn to identifying drugs for specific diseases. Further, in discussing that the method is “faster and cheaper” Appellant addresses wet laboratory methods, not the plethora of computational methods available to identify protein-drug interactions.

Further, Appellant argues that the claims involve treating a protein with a test ligand for drug repurposing and that the rejection does not explain why treating a protein with a test ligand erforming an assay using a ligand and a protein (i.e. “treatment” in Appellant’s language; the claims do not address any “treatment”) to obtain a[ny] result does not result in any practical improvement result, the step is drawn to an insignificant post-solution activity, and it merely addresses an generic analytical step of interacting protein and ligand to measure putative interaction of the ligand to the protein.	

Further, the added language “performing an assay using the test ligand and the protein to obtain an assay result showing inhibition of activity associated with the protein”  merely indicates an intended use of obtaining results showing desired inhibitory effect.   The breadth of the claims encompass situations wherein an assay is not performed at all, i.e., when the “interaction score” is not exceeding the “first threshold”, or when the assay is performed but no inhibitory effect is identified. 

With regard to Step 2B, Appellant argues that the steps of receiving data, and generating multiple scores alone or in combination are not well-understood, routine, or conventional.  In response, there are no elements in the claims which are beyond the elements drawn to judicial exception and which are not drawn to generic technology and are well understood, routine, or conventional. With regard to addressing the particular ordered combination of elements, the analysis is to identify whether the claims contain any additional elements recited in the claim beyond the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Appellant discusses the limitations that are drawn to judicial exception, additional elements recited in the claim beyond the judicial exception which either individually or as an ordered combination are not well understood, routine, or conventional.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631   
                                                                                                                                                                                                     /CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.